In an action to recover damages for personal injuries, the defendants West 48th Street Redevelopment Corp. and Grenadier Realty Corp. appeal from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated December 20, 2007, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them, and the defendant Rael Automatic Sprinkler Company, Inc., separately appeals from so much of the same order as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeals from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of final judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeals from the order are brought up for review and have been considered on the appeal from the judgment (see CFLR 5501 [a] [1]; Grullon v West 48th St. Redevelopment Corp., 75 AD3d 621 [2010] [decided herewith]). Skelos, J.P., Eng, Hall and Lott, JJ., concur.